DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
Response to Amendment
The amendment dated 02/18/2022 has been entered.
Claims 1 and 16 are amended due to the Applicant's amendment dated 02/18/2022.  
Claims 1–14 and 16 are pending.
The rejection of claims 1–14 under 35 U.S.C. 103 as being unpatentable over Cho et al. US-20170162801-A1 ("Cho '801") in view of Ma et al. US-20110266526-A1 ("Ma") and Cho et al, WO 2015/142036 A1 ("Cho") and the rejection of claims 1–14 and 16 under 35 U.S.C. 103 as being unpatentable over TOMINAGA JP-2010034548-A, see machine translation referred to herein ("Tominaga") in view of Ma and Cho as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 02/18/2022.

Response to Arguments
Applicant’s arguments on pages 12–14 of the reply dated 02/18/2022 with respect to the rejection of claims 1–14 under 35 U.S.C. 103 as being unpatentable over Cho et al. US-20170162801-A1 ("Cho '801") in view of Ma et al. US-20110266526-A1 ("Ma") and Cho et al, WO 2015/142036 A1 ("Cho") and the rejection of claims 1–14 and 16 under 35 U.S.C. 103 not persuasive.
Applicant's argument -- Applicant argues on page 13 of the reply that Cho ‘801, Ma, Cho and Tominaga, either alone or in combination, fail to disclose, teach, or suggest the stack structure now recited in claims 1 and 16 wherein the organic light emitting device, consists of: ... an emission layer on the hole transport region, and the emission layer including a host and a dopant; a first buffer layer directly on the emission layer, and the first buffer layer does not emit a light; a second buffer layer directly on the first buffer layer; an electron transport region directly on the second buffer layer; and a second electrode directly on the electron transport region.
Examiner's response -- Applicant does not appear to point out specifically in what way the modified device of Cho '801 in view of Ma and Cho and the modified device of Tominaga in view of Ma and Cho do not meet the amended claim language.  
As recited below, the modified device of Cho '801 in view of Ma and Cho consists of the layer structure:  anode / first hole injection layer / second hole injection layer / first hole transport layer / second hole transport layer / light-emitting layer comprising B-10 host material and D-38 dopant (20 nm) / electron buffering layer (9 nm) consisting of one of 
    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale
  and 
    PNG
    media_image2.png
    350
    602
    media_image2.png
    Greyscale
 / second 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
of Cho (2 to 100 nm) / electron transport layer / electron injection layer / cathode.
As recited below, the modified device of Tominaga in view of Ma and Cho consists of the layer structure: anode / hole injection layer / hole transport layer / light-emitting layer comprising H-1 host material and D-1 dopant (40 nm) / hole blocking layer (10 nm) consisting of 
    PNG
    media_image4.png
    449
    576
    media_image4.png
    Greyscale
 / buffering layer consisting of compound
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
of Cho (2 to 100 nm) / electron transport layer / electron injection layer / cathode.
It is noted that the specification clearly recites that the hole transport region and the electron transport region may have a multilayer structure (see specification paragraphs [0029]-[0030], [0057]-[0059], [0097-[0098]).  Therefore it does not appear that the claims as amended 
Applicant's argument -- Applicant argues on page 14 of the reply that because claims 2–14 depend from claim 1, these claims are also allowable over the cited prior art.
Examiner's response -- Applicant has not provided additional arguments with respect to claims 2–14 and therefore, for the reasons discussed above, this is not found persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, claims 1 and 16 recited "… the first buffer layer does not emit a light".  It is unclear what is being referring to by "a light."  Does this mean that only a particular wavelength or range of wavelengths may not be emitted?
For purposes of examination, this will be interpreted such that the first buffer layer does not emit light in the visible wavelength range.
Claims 2–14 are rejected as being dependent on indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1–14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. US-20170162801-A1 ("Cho '801") in view of Ma et al. US-20110266526-A1 ("Ma") and Cho et al, WO 2015/142036 A1 ("Cho")
Regarding claims 1–14, Cho '801 teaches an organic electroluminescent device comprising a first electrode, a second electrode facing the first electrode, a light-emitting layer between the first electrode and the second electrode, and an electron transport zone and an electron buffering layer between the light-emitting layer and the second electrode, wherein the electron buffering layer comprises a compound represented by a formula 1 
    PNG
    media_image5.png
    219
    243
    media_image5.png
    Greyscale
(¶ [0007]), wherein formed between the light-emitting layer and the electron transport zone (¶ [0021], FIG. 1).  Cho '801 teaches that by using the electron buffering material, an organic electroluminescent device having low driving voltage and excellent luminous efficiency can be obtained (¶ [0006], ¶ [0012]).  
Cho '081 discloses specific examples of the device including Example 3 comprising the layer structure: anode / first hole injection layer / second hole injection layer / first hole transport layer / second hole transport layer / light-emitting layer comprising B-10 host material and D-38 dopant (20 nm) / electron buffering layer (9 nm) consisting of compound B-3 / electron transport layer / electron injection layer / cathode (¶ [0085]; TABLE 1).  The compound B-3 of Cho '081 has the structure
    PNG
    media_image6.png
    221
    404
    media_image6.png
    Greyscale
 (page 4).
Cho '801 does not specifically disclose a device as described above wherein an additional benzofuran is fused to the dibenzofuranyl group of compound B-3.  However, Cho '801 teaches in formula 1, Ar1 and Ar2 may preferably be selected from groups including a 
    PNG
    media_image7.png
    214
    156
    media_image7.png
    Greyscale
 (¶ [0023]) wherein X may represent O (¶ [0026]), as in compound B-3, and that R11 may form a ring of formula (3-1) 
    PNG
    media_image8.png
    100
    145
    media_image8.png
    Greyscale
 (¶ [0031]).
Additionally, Ma teaches that aromatic fused rings on a dibenzofuran increases conjugation of the compound, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule (¶ [0058]), in organic light-emitting devices (Abstract; ¶ [0058]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fuse an additional ring on the dibenzofuran moiety of the compound B-3 of Cho '801, based on the teachings of Cho '801 and Ma.  The motivation for doing so would have been to increase conjugation of the compound, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule, as taught by Ma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select to fuse a ring of formula (3-1) 
    PNG
    media_image9.png
    100
    145
    media_image9.png
    Greyscale
 , because it would have been choosing from the list of substituents specifically disclosed by Cho '801, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the electron buffering layer of the device of Cho '801 and possessing the benefits of increased conjugation and stabilization of charge taught by Ma and low driving voltage and excellent luminous efficiency taught by Cho '801.  One 
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the substitution in an orientation resulting in the compound 
    PNG
    media_image10.png
    361
    556
    media_image10.png
    Greyscale
 or 
    PNG
    media_image11.png
    350
    602
    media_image11.png
    Greyscale
, because it would have been choosing two out of ten possible substitution orientations, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the electron buffering layer of the device of Cho '801 and possessing the benefits of increased conjugation and stabilization of charge taught by Ma and low driving voltage and excellent luminous efficiency taught by Cho '801.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 having the benefits of increased conjugation and stabilization of charge taught by Ma and low driving voltage and excellent luminous efficiency taught by Cho '801 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compounds of Cho '801 in view of Ma have the structures 
    PNG
    media_image12.png
    437
    675
    media_image12.png
    Greyscale
  and 
    PNG
    media_image2.png
    350
    602
    media_image2.png
    Greyscale
.

Cho '801 in view of Ma does not specifically teach a device as discussed above further comprising a second electron buffering layer between the electron buffering layer and the electron transport layer of the modified device of Cho '081 in view of Ma wherein the second buffering layer includes a second buffer compound represented by instant Formula 3.
Cho teaches an organic electroluminescent (EL) device comprising a light-emitting layer between a first electrode and a second electrode and an electron transport zone and an electron buffer layer between the light-emitting layer and the second electrode, wherein the electron buffer layer comprises a nitrogen-containing heteroaryl compound (¶ [13]) and wherein the electron buffer layer is between the light-emitting layer and the electron transport zone (¶ [96] - [97]; Fig. 1).  Cho teaches the buffer layer thickness is 2 to 100 nm (corresponds to 20 - 1000 Å) (¶ [78]) and teaches examples wherein the buffer layer is 9 nm (corresponds to 90 Å) (¶ [145], Examples 1 to 3; ¶ [200], Examples 19-22).  Cho discloses specific examples of the 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (¶ [50]).
Cho teaches that by using the electron buffering layer of Cho, electron injection is controlled and the interfacial characteristic between the light emitting layer and the electron injection layer is improved, so it is possible to manufacture an organic electroluminescent device having excellent luminous efficiency and lifespan characteristics (¶ [8]).  Cho further teaches that an organic electroluminescent device comprising the electron buffering layer has higher current efficiency than an organic electroluminescent device without the electron buffering layer (¶ [22]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Cho '801 in view of Ma to further include an electron buffering layer with a thickness of 2 to 100 nm comprising the nitrogen-containing heteroaryl compound of Cho between the light-emitting layer of Cho '801 and the electron transport layer, based on the teaching of Cho.  The motivation for doing so would have been to increase the current efficiency and obtain excellent luminous efficiency and lifespan characteristics, as taught by Cho.
Further, It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the second electron buffering layer of Cho is between the buffering layer of Cho '081 and the electron transport layer, because it would have been choosing one out of two configurations between the light-emitting layer of Cho '801 and the electron transport layer, which would have been a choice 
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound C-1 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 as the nitrogen-containing heteroaryl compound, because it would have been choosing from the list of nitrogen-containing heteroaryl compounds specifically disclosed by Cho, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the second electron buffering layer of the device of Cho '801 in view of Ma and Cho and possessing the benefits described above taught by Cho.  One of ordinary skill in the art would have been motivated to produce additional devices comprising nitrogen-containing heteroaryl compounds of Cho having the benefits described above taught by Cho in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Cho '801 in view of Ma and Cho consists of the layer structure:  anode / first hole injection layer / second hole injection layer / first hole transport layer / second hole transport layer / light-emitting layer comprising B-10 host material and D-38 dopant (20 nm) 
    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale
  and 
    PNG
    media_image2.png
    350
    602
    media_image2.png
    Greyscale
 / second buffering layer consisting of compound
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
of Cho (2 to 100 nm) / electron transport layer / electron injection layer / cathode.
The modified device of Cho '801 in view of Ma and Cho reads on claims 1–2, 4–6, 8–14.
A compound of Formula 2 is not required to be present.
The compound 
    PNG
    media_image1.png
    361
    558
    media_image1.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group), adjacent R2 combine to form a heteroaryl group having 6 carbon atoms (a benzofuran group), R3 and R4 are each not required to be present;
L1 is an unsubstituted arylene group having 10 ring carbon atoms (a naphthylene group);
a is 2;
b is 0; and 
n is 1.
The compound 
    PNG
    media_image2.png
    350
    602
    media_image2.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
R1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group), R2 is not required to be present, adjacent R3 combine to form a heteroaryl group having 6 carbon atoms (a benzofuran group), R4 is not required to be present;
L1 is an unsubstituted arylene group having 10 ring carbon atoms (a naphthylene group);
a is 0;
b is 2; and 
n is 1.
The compound C-1 of Cho 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 corresponds to claimed compound 1' and is a compound of claimed Formula 1 and Formula 4 wherein:
R5 and R6 are each an unsubstituted aryl group having 6 carbon atoms (a phenyl group);
R5 and R6 are separate;
Ar1 is an unsubstituted aryl group having 6 carbon atoms (a phenyl group);
 L2 is an unsubstituted arylene group have 6 carbon atoms (a m-phenylene group); and
m is 1.

Regarding claim 3, Cho '801 in view of Ma and Cho teaches the modified device comprising the modified compound as discussed above with respect to claim 1.
Cho '801 in view of Ma and Cho does not specifically disclose a device as discussed above wherein the compound in the electron buffering layer comprises a substituted or unsubstituted m-phenylene group, substituted or unsubstituted p-phenylene group, a substituted or unsubstituted fluorenylene group, or a substituted or unsubstituted dibenzofuranyl group at the position corresponding to L2 in formula 1 
    PNG
    media_image13.png
    219
    243
    media_image13.png
    Greyscale
of Cho '801.  However, Cho '801 teaches that L2 may be preferably be the groups listed in paragraph [0022] which include a substituted or unsubstituted phenylene and a substituted or unsubstituted fluorenylene 2 is an unsubstituted m-phenylene and an unsubstituted para-phenylene (¶ [0035], for example, B-2 on page 4, B-5, B-6, and B-8 on page 5).
Therefore, given the general formula and teachings of Cho '801, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute L2 in the modified compound of Cho '801 in view of Ma with a m-phenylene, a para-phenylene or a fluorenylene, because Cho '801 teaches the variable may preferably be selected as these groups, and teaches examples wherein L2 is an unsubstituted m-phenylene and an unsubstituted para-phenylene.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possess the benefits described above taught by Cho '801 in view of Ma and Cho.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a m-phenylene, a para-phenylene or a fluorenylene, because it would have been choosing from the list of groups specifically taught by Cho '801 and found in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possessing the benefits taught by Cho '801.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 having the benefits described above taught by Cho '801 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compounds read on claim 3 wherein L1 is a substituted or unsubstituted m-phenylene group, substituted or unsubstituted p-phenylene group, or a substituted or unsubstituted fluorenylene group.

Regarding claim 7, Cho '801 in view of Ma and Cho teaches the modified device comprising the modified compound as discussed above with respect to claim 1.
Cho '801 in view of Ma and Cho does not specifically disclose a device as discussed above wherein the compound in the electron buffering layer is one of claimed Compounds 1 to 9.  However, Cho '801 teaches that L2 in formula 1 
    PNG
    media_image13.png
    219
    243
    media_image13.png
    Greyscale
of Cho '801 may be preferably be the groups listed in paragraph [0022] which include a substituted or unsubstituted phenylene and a substituted or unsubstituted fluorenylene (¶ [0022]), and teaches examples wherein L2 is an unsubstituted m-phenylene and an unsubstituted para-phenylene (¶ [0035], for example, B-2 on page 4, B-5, B-6, and B-8 on page 5).  Further, Cho '801 teaches that Ar1 in formula 1 
    PNG
    media_image13.png
    219
    243
    media_image13.png
    Greyscale
of Cho '801 may be preferably be the groups listed in paragraph [0023] which includes a formula (2-3) 
    PNG
    media_image14.png
    194
    89
    media_image14.png
    Greyscale
 (¶ [0023]) and teaches examples wherein Ar1 is 
    PNG
    media_image15.png
    122
    160
    media_image15.png
    Greyscale
(¶ [0035], for example, B-9 on page 5).
Therefore, given the general formula and teachings of Cho '801, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute L2 in the modified compound of Cho '801 in view of Ma with an unsubstituted para-phenylene, because Cho '801 teaches the variable may preferably be selected as these groups, and teaches examples wherein L2 is an unsubstituted para-phenylene.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possess the benefits described above taught by Cho '801 in view of Ma and Cho.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select an unsubstituted para-phenylene, because it would have been choosing from the list of groups specifically taught by Cho '801 and found in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possessing the benefits taught by Cho '801.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 having the benefits described above taught by Cho '801 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Therefore, given the general formula and teachings of Cho '801, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute Ar1 in the modified compound of Cho '801 in view of Ma with an unsubstituted naphthylene 
    PNG
    media_image16.png
    122
    160
    media_image16.png
    Greyscale
, because Cho '801 teaches the variable may 1 is 
    PNG
    media_image16.png
    122
    160
    media_image16.png
    Greyscale
.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possess the benefits described above taught by Cho '801 in view of Ma and Cho.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select an unsubstituted naphthylene 
    PNG
    media_image16.png
    122
    160
    media_image16.png
    Greyscale
, because it would have been choosing from the list of groups specifically taught by Cho '801 and found in exemplary compounds, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron buffering layer of the device of Cho '801 in view of Ma and Cho and possessing the benefits taught by Cho '801.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by formula 1 having the benefits described above taught by Cho '801 in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The resulting compound is corresponds to claimed Compound 7 
    PNG
    media_image17.png
    136
    236
    media_image17.png
    Greyscale
. 

Claims 1–14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TOMINAGA JP-2010034548-A, see machine translation referred to herein ("Tominaga") in view of Ma et al. US-20110266526-A1 ("Ma") and Cho et al, WO 2015/142036 A1 ("Cho").
Regarding claims 1–2, 4–6, 8–14, Tominaga teaches a light emitting device comprising an anode and a cathode, and an organic layer made of a light emitting device material interposed between the anode and the cathode (¶ [0013]) wherein the organic layer is formed of a layer made of a light emitting element material, and at least a light emitting layer made of a light emitting device material, a hole blocking layer, and an electron transporting layer are present between the anode and the cathode (¶ [0014]) and the hole blocking layer is characterized by containing a compound having an anthracene skeleton represented by general formula (1) 
    PNG
    media_image18.png
    193
    511
    media_image18.png
    Greyscale
 (¶ [0015]-[0016]).  Tominaga teaches the device has excellent durability ( [0012], [0035]).
Tominaga discloses specific examples of the device including Example 4 (¶ [0077] and Table 1 at ¶ [0083]) comprising the layer structure: anode / hole injection layer / hole transport layer / light-emitting layer comprising H-1 host material and D-1 dopant (40 nm) / hole blocking layer (10 nm) consisting of compound 1E-4 / electron transport layer / electron injection layer / cathode (¶ [0077] and Table 1 at ¶ [0083]).  The compound 1E-4 of Tominaga has the structure
    PNG
    media_image19.png
    176
    204
    media_image19.png
    Greyscale
 (page 18).
Tominaga does not specifically disclose a device as described above wherein an additional benzene is fused to the dibenzofuranyl group of compound 1E-4.  However, Tominaga teaches R12, R13, R16, and R17 may be selected from groups including an alkenyl group and that R1 to R18 may form a ring between adjacent substituents (¶ [0017]), which encompasses a fused benzene ring.
Ma teaches an organic light emitting device comprising a compound comprising an additional aromatic or heteroaromatic ring fused to a benzo ring of the benzofuran (¶ [0030], ¶ [0031], ¶ [0059]) and teaches that the additional ring is preferable benzene (¶ [0061]).  Ma teaches that aromatic fused rings on a dibenzofuran increases conjugation of the compound, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule (¶ [0058]), in organic light-emitting devices (Abstract; ¶ [0058]).  Ma teaches exemplary compounds comprising the moiety 
    PNG
    media_image20.png
    150
    206
    media_image20.png
    Greyscale
 (¶ [0071], pages 17-18) wherein X may be O (¶ [0072]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to fuse an additional benzene ring on the dibenzofuran moiety of the compound 1E-4 of Tominaga, based on the teachings of Ma.  The motivation for doing so would have been to increase conjugation of the compound, leading to more extended pi-electron delocalization and stabilization of charge in the oxidized or reduced state of the molecule, as taught by Ma.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to make the substitution at positions R16 and R17 
    PNG
    media_image21.png
    449
    576
    media_image21.png
    Greyscale
 or at positions R12 and R13 resulting in the compound 
    PNG
    media_image22.png
    412
    599
    media_image22.png
    Greyscale
, because it would have been choosing one out of two and one out of five possible substitution orientations and this orientation is found in exemplified compounds of Ma, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the hole blocking layer of the device of Tominaga and possessing the benefits of increased conjugation and stabilization of charge taught by Ma and excellent durability taught by Tominaga.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits of increased conjugation and stabilization of charge taught by Ma and excellent durability taught by Tominaga in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compounds of Tominaga in view of Ma have the structure 
    PNG
    media_image4.png
    449
    576
    media_image4.png
    Greyscale
 and 
    PNG
    media_image23.png
    412
    599
    media_image23.png
    Greyscale
.
Tominaga in view of Ma does not specifically teach a device as discussed above further comprising an electron buffering layer between the hole blocking layer of Tominaga and the electron transport layer of the modified device of Tominaga in view of Ma wherein the electron buffering layer includes a second buffer compound represented by instant Formula 3.
Cho teaches an organic electroluminescent (EL) device comprising a light-emitting layer between a first electrode and a second electrode and an electron transport zone and an electron buffer layer between the light-emitting layer and the second electrode, wherein the electron buffer layer comprises a nitrogen-containing heteroaryl compound (¶ [13]) and wherein the electron buffer layer is between the light-emitting layer and the electron transport zone (¶ [96] - [97]; Fig. 1).  Cho teaches the buffer layer thickness is 2 to 100 nm (corresponds to 20 - 1000 Å) (¶ [78]) and teaches examples wherein the buffer layer is 9 nm (corresponds to 90 Å) (¶ [145], Examples 1 to 3; ¶ [200], Examples 19-22).  Cho discloses specific examples of the nitrogen-containing heteroaryl compound of which the nitrogen-containing heteroaryl is triazine (¶ 49) including C-1 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 (¶ [50]).
Cho teaches that by using the electron buffering layer of Cho, electron injection is controlled and the interfacial characteristic between the light emitting layer and the electron injection layer is improved, so it is possible to manufacture an organic electroluminescent device having excellent luminous efficiency and lifespan characteristics (¶ [8]).  Cho further teaches that an organic electroluminescent device comprising the electron buffering layer has higher current efficiency than an organic electroluminescent device without the electron buffering layer (¶ [22]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Tominaga in view of Ma to further include an electron buffering layer with a thickness of 2 to 100 nm comprising the nitrogen-containing heteroaryl compound of Cho between the light emitting layer of Tominaga and the electron transport layer, based on the teaching of Cho.  The motivation for doing so would have been to increase the current efficiency and obtain excellent luminous efficiency and lifespan characteristics, as taught by Cho.
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the device such that the electron buffering layer of Cho is between the hole blocking layer of Tominaga and the electron transport layer, because it would have been choosing one out of two configurations between the light emitting layer of Tominaga and the electron transport layer, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the device of Tominaga in view of Ma and possessing the benefits described above taught by Cho.  One of ordinary skill in the art would have been motivated to produce additional compounds devices comprising the electron buffering layer of Cho having the benefits described above taught by Cho in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the compound C-1 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 as the nitrogen-containing heteroaryl compound, because it would have been choosing from the list of nitrogen-containing heteroaryl compounds specifically disclosed by Cho, which would have been a choice from a finite number of identified, predictable solutions of a compound useful in the electron buffering layer of the device of Tominaga in view of Ma and Cho and possessing the benefits described above taught by Cho.  One of ordinary skill in the art would have been motivated to produce additional devices comprising nitrogen-containing heteroaryl compounds of Cho having the benefits described above taught by Cho in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified device of Tominaga in view of Ma and Cho consists of the layer structure: anode / hole injection layer / hole transport layer / light-emitting layer comprising H-1 host material and D-1 dopant (40 nm) / hole blocking layer (10 nm) consisting of 
    PNG
    media_image4.png
    449
    576
    media_image4.png
    Greyscale
 / buffering layer consisting of compound
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
of Cho (2 to 100 nm) / electron transport layer / electron injection layer / cathode.
The electron buffer layer of Cho comprises a compound of claimed Formula 3 and is between the hole blocking layer and the electron transport layer.  Therefore, the electron buffering layer of Cho is being equated with the second buffer layer.
Tominaga appears silent with respect to the property of buffering.  Since Tominaga teaches the hole blocking layer comprising a compound of claimed Formula 2 between the light emitting layer and the electron buffering layer of Cho, the same structure as disclosed by the Applicant, the property of buffering is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.  Therefore, the hole blocking layer of Tominaga is being equated with the first buffer layer.
The modified device of Tominaga in view of Ma and Cho reads on claims 1–2, 4–6, 8–14.
A compound of Formula 1 is not required to be present.
The compound 
    PNG
    media_image4.png
    449
    576
    media_image4.png
    Greyscale
 is a compound of the claimed Formula 2 wherein:
R1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group), adjacent R2 combine to form an aryl group having 6 carbon atoms (a benzene group), R3 is not required to be present, and R4 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group);
L1 is a direct linkage;
a is 2;
b is 0; and 
n is 0.
The compound 
    PNG
    media_image23.png
    412
    599
    media_image23.png
    Greyscale
 is a compound of the claimed Formula 2 wherein:
R1 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group), R2 is not required to be present, adjacent R3 combine to form an aryl group having 6 carbon atoms (a benzene group), and R4 is an unsubstituted aryl group having 6 ring carbon atoms (a phenyl group);
1 is a direct linkage;
a is 0;
b is 2; and 
n is 0.
The compound C-1 of Cho 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 corresponds to claimed compound 1' and is a compound of claimed Formula 1 and Formula 4 wherein:
R5 and R6 are each an unsubstituted aryl group having 6 carbon atoms (a phenyl group);
R5 and R6 are separate;
Ar1 is an unsubstituted aryl group having 6 carbon atoms (a phenyl group);
 L2 is an unsubstituted arylene group have 6 carbon atoms (a m-phenylene group); and
m is 1.

Regarding claim 3, Tominaga in view of Ma and Cho teaches the modified device comprising the modified compound as discussed above with respect to claim 1.
Tominaga in view of Ma and Cho does not specifically disclose a modified device as discussed above wherein the compound in the hole blocking layer (first electron buffer layer) as discussed above comprises a substituted or unsubstituted m-phenylene group, substituted or unsubstituted p-phenylene group, a substituted or unsubstituted fluorenylene group, or a substituted or unsubstituted dibenzofuranyl group at the position corresponding to A in the 
    PNG
    media_image24.png
    193
    511
    media_image24.png
    Greyscale
.  However, Tominaga teaches that A is selected from the group consisting of a single bond, an arylene group and a heteroarylene group (¶ [0017]) and teaches specific examples of the arylene group include a phenyl group (¶ [0032]) and specific examples of the heteroarylene group include a dibenzofuranyl group (¶ [0033]).
Therefore, given the general formula and teachings of Tominaga, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the single bond A in the modified compound with an arylene because Tominaga teaches the variables may suitably be selected as such.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful in the hole blocking (first buffer) layer of the device of Tominaga in view of Ma and Cho and possess the benefits described above taught by Tominaga.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select a phenyl group or a dibenzofuranyl group, because it would have been choosing one out of five possible substitution positions on the R4 phenyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole blocking (first buffer) layer of the device of Tominaga in view of Ma and Cho and possessing the benefits described above taught by Tominaga.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits described above 

Regarding claims 7 and 16, Tominaga in view of Ma and Cho teaches the modified device comprising the modified compound as discussed above with respect to claim 1.
Tominaga in view of Ma and Cho does not specifically disclose a modified device as discussed above wherein the compound in the hole blocking layer (first electron buffer layer) is claimed Compound 3.  However, Tominaga teaches R9 and R4 may be an aryl group, which may be further substituted with an aryl group (¶ [0017]-[0018]) and teaches examples of an aryl group include a naphthyl group (¶ [0028]).  Further, Tominaga teaches examples wherein R9 is a naphthyl group 
    PNG
    media_image25.png
    88
    76
    media_image25.png
    Greyscale
  (see for example compound 9 in paragraph [0043]) and wherein the aryl R4 is further substituted with a naphthyl group 
    PNG
    media_image26.png
    56
    87
    media_image26.png
    Greyscale
 (see for example compound 2 in paragraph [0043]).
Therefore, given the general formula and teachings of Tominaga, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl R9 for a naphthyl 
    PNG
    media_image27.png
    88
    76
    media_image27.png
    Greyscale
, and to further substitute the phenyl group R4 with a naphthyl group 
    PNG
    media_image28.png
    56
    87
    media_image28.png
    Greyscale
because Tominaga teaches the variables may suitably be selected as such and teaches exemplary compounds wherein these substituents are used.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified 
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the substitution orientation such that R4 is a para-phenylene group, because it would have been choosing one out of five possible substitution positions on the R4 phenyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole blocking (first buffer) layer of the device of Tominaga in view of Ma and Cho and possessing the benefits described above taught by Tominaga.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by general formula (1) having the benefits described above taught by Tominaga in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The resulting compound corresponds to the claimed compound 3 
    PNG
    media_image29.png
    166
    215
    media_image29.png
    Greyscale
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                                                                                                                                                                                                                               /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                

/E.M.D./Examiner, Art Unit 1786